The Honorable Nick Wilson State Senator Post Office Box 525 Pocohontas, Arkansas 72455
Dear Senator Wilson:
This is in response to your request for an opinion on the application of Act 504 of 1995 to certain facts set forth in your request. Act 504 established an exemption from the tax imposed by the Arkansas Gross Receipts Act of 1941 for gross receipts derived from certain truck leases. See A.C.A. § 26-52-401(33) (Supp. 1995). It is my understanding that the specific transactions described in your request are the subject of an administrative assessment proceeding pending before a hearing officer appointed by the Director of the Department of Finance and Administration. See A.C.A. § 26-18-405 (Supp. 1995). In the event a final assessment is rendered in that proceeding, it will be subject to judicial review at the taxpayer's option. A.C.A. § 26-18-406 (Repl. 1992).
It is this office's longstanding policy not to render opinions with respect to matters in litigation. This policy has also been consistently applied to matters that are the subjects of administrative proceedings.See, e.g., Op. Att'y Gen. 92-360, 90-114. I must therefore decline to issue the requested opinion. Questions raised in a quasi-judicial proceeding before an administrative agency are properly addressed in that forum, and an opinion from this office would merely amount to my comment on a matter that is appropriately before the Department.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh